Citation Nr: 0007838	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-02 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
cause of the veteran's death.  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had military service from February 1941 to 
January 1946, during which he was a prisoner of war (POW) 
from April 1942 to June 1942.  

The veteran died in November 1988.  At the time of his death, 
he was service-connected for residuals of a shell fragment 
wound and surgery of the right forearm with muscle damage, 
residuals of a fracture of the first metacarpal of the left 
hand with limitation of motion and traumatic arthritis, and 
residuals of a scar and shell fragment wound of the right 
forehead.  The appellant is the surviving spouse.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for cause of the 
veteran's death.  At that time, the RO also denied 
entitlement to Dependent's Educational Assistance under 
Chapter 35; however, the appellant did not appeal the matter.

The appellant's August 1999 letter applied for a waiver of 
indebtedness.  This matter is referred to the RO.  


FINDINGS OF FACT

1.  The RO denied service connection for the cause of the 
veteran's death in April 1989 and notified the appellant of 
that decision by letter dated April 14, 1989; she did not 
appeal.  

2.  Evidence received since the April 1989 rating decision 
includes affidavits from POWs who claimed to have witnessed 
localized edema and swelling of the veteran's extremities in 
POW camp.  

3.  The evidence is new, as it was not of record when the RO 
initially considered the appellant's claim, and material, as 
it bears directly and substantially upon the matter under 
consideration and is so significant that it must be 
considered to fairly decide the merits of the claim.

4.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is plausible 
and capable of substantiation.  

5.  To the extent possible, evidence necessary for an 
equitable disposition of the claim has been obtained.

6.  The veteran died in November 1988 from cardiac arrest and 
acute myocardial infarction, which were not service-connected 
disabilities.  

7.  The evidence does not show that the cause of the 
veteran's death is related to service or that any service-
connected disability was the principal or contributory cause 
of his demise.  The evidence also does not show that the 
cause of the veteran's death resulted from his POW 
experience.


CONCLUSIONS OF LAW

1.  The April 1989 rating decision became final because the 
appellant did not file an appeal.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (1999).  

2.  The evidence received since the April 1989 rating 
decision is new and material; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1999).  

3.  The claim of entitlement to service connection for cause 
of death is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

4.  The cause of the veteran's death was not incurred in or 
aggravated by the veteran's POW experience or active service, 
nor was it related to any service-connected disability.  
38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.309(c), 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The relevant state of the evidence prior to the April 1989 
rating decision follows.

The February 1941 enlistment examination report stated that 
the veteran's cardiovascular system was normal.  The December 
1945 x-ray of the chest demonstrated that the heart was of 
normal size and configuration and that lung fields were clear 
bilaterally.  The impression was a normal chest.  The January 
1946 discharge examination report stated that the veteran's 
cardiovascular system was normal.  Service medical records 
were otherwise silent regarding the veteran's heart.  

In April 1954, the veteran reported chest pain since 8 years 
ago to Dr. C.O.  Although physical examination showed that 
heart sounds were fast, faint and irregular, no murmurs were 
heard and the chest x-ray demonstrated that the heart, aorta, 
and mediastinum were normal.  

In May 1954, the veteran was treated for influenza.  The 
examiner noted no other abnormal physical findings other than 
fever, joint pains, heachaches, chilly sensation, and rales.  

The January 1960 civil service examination report stated that 
the veteran showed no cardiac conditions on palpation, 
percussion, or auscultation and that there was no indication 
of disease of the heart or blood vessels.  

VA treatment reports dated in January 1961 and July 1961 
document that the veteran complained of pain and swelling of 
the right elbow.  Generally, the diagnoses were residuals of 
a shell fragment wound and surgery of the right forearm and 
an infected scar.  

The December 1945, August 1954, February 1960, April 1960, 
February 1961, and July 1961 VA x-rays of the chest 
demonstrated an essentially normal chest, and the findings 
were within normal limits.  

The veteran's September 1961 letter stated that the swelling 
of his right arm could not be the result of shrapnel wound.  

Dr. J.A.'s medical statements and letters, including 
notations dated in January 1960, September 1960, June 1961, 
August 1961, February 1962, October 1962, and May 1967, show 
that the veteran experienced swelling over the right wrist 
joint, right knee joint, and left thumb due to past 
fractures, shrapnel wounds, and rheumatic arthritis.  

Letters and statements from Dr. A.D. dated in January 1973, 
December 1975, November 1976, March 1978, and November 1979 
reflect that he treated and examined the veteran for 
recurrent swelling with neuralgia of the right forearm 
secondary to a residual shrapnel wound and recurrent swelling 
with neuralgia of the right forehead secondary to a shell 
fragment wound with metallic foreign body.  Signs and 
symptoms included recurrent bouts of swelling with 
accompanying neuralgia of the right forearm, right forehead, 
and left hand, and recurrent bouts of numbness and tingling 
sensations of the upper and lower extremities.  Dr. D.'s 
February 1973, December 1975, and November 1979 letters also 
noted symptoms of recurrent bouts of chest pain.  

In combination, the veteran's June 1970, June 1972, July 
1972, March 1973, April 1982, and June 1982 statements 
alleged that he had a duodenal ulcer and experienced 
intestinal pain, gastric pain, and malnutrition as a POW.  

The veteran's death certificate demonstrates that he died in 
November 1988 from cardiac arrest and acute myocardial 
infarction.  

The relevant state of the evidence since the April 1989 
rating decision follows.

The appellant's October 1996 application to reopen the claim 
alleged that she and immediate neighbors observed swelling of 
the veteran's feet and arms during his lifetime.  

In the February 1997 authorization and consent to release 
medical records, the appellant stated that the veteran told 
her that he suffered from localized edema and swelling of his 
extremities in the POW camp.  

The appellant's January 1998 affidavit averred that she 
married the veteran in March 1982 and that he told her that 
he suffered from beriberi, localized edema, and swollen 
extremities in the concentration camp.  She averred that the 
veteran was sickly prior to his death.  The January 1998 
joint affidavit from A.A. and R.P. averred that they 
personally knew the veteran in captivity and witnessed the 
veteran's localized edema and swollen extremities secondary 
to beriberi.  The January 1998 joint affidavit from A.F. and 
V.G. averred that they knew the veteran and witnessed swollen 
lower extremities, arms, and other parts of his body a few 
months before his death.  

The RO's July 1998 memo stated that affiants A.A. and R.P. 
were both POWs from April 1942 to July 1942 at Capas, Tarlac.  

In March 1999, the RO conducted a field investigation and 
interviewed the appellant and affiants V.G. and A.A.  The 
appellant married the veteran in March 1982 and lived with 
him until he died of a heart attack in November 1988.  She 
averred that the veteran had a heart ailment before the 
marriage and that he had two heart attacks prior to his 
death.  Shortly before the fatal heart attack, the veteran 
complained of chest pains, difficulty in breathing, and 
dizziness.  He last visited a physician for heart ailments 
one month before he died.  The attending physician, R.B., 
prescribed 5 different medications, including Betaloc and 
Persantin.  She averred that the veteran was confined at a 
clinic because of a skin disease three years before his 
death, and he was treated at the VA Medical Center for a 
swollen arm and left eyebrow five years before he died.  
These were the parts of the veteran's body struck by shrapnel 
in World War II.  The veteran told the appellant that the 
only diseases he had in the concentration camp were dysentery 
and a skin disease.  The appellant disclosed that her lawyer 
asked her to sign the affidavit without explaining its 
contents in detail to her.  All he said what that it was 
about the death march.  

V.G., the veteran's son-in-law, disclosed that a heart attack 
was the real cause of the veteran's death and that no parts 
of the veteran's body were swollen shortly before or at the 
time of death.  The appellant's lawyer asked him to sign the 
affidavit without explaining the contents in detail to him.  
As far as V.G. could remember, the affidavit was about the 
Bataan death march.  

A.A. disclosed that he signed the affidavit without paying 
emphasis to the details of its contents.  A.A. reported that 
the appellant's lawyer told him that the affidavit attested 
that the veteran was a POW who suffered from ailments while 
in the concentration camp.  A.A. was a former POW who never 
met the veteran in the concentration camp because they were 
detained in different barracks.  He first met the veteran in 
1942 after both were released.  

Affiants R.P. and M.F. could not be located for interviews.  
The appellant and A.A. did not know affiant R.P.  

Thus, the interviews disclosed that the veteran died of a 
heart attack and that no part of his body was swollen at the 
time of his death.  The interviewed affiants disclosed that 
they signed the affidavits at the request of the lawyer who 
assisted the appellant and that the details of the affidavits 
were not explained to them.  

II. Criteria

An appeal consists of a timely filed notice of disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  If no notice of disagreement 
is filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Under Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the determinations of whether evidence is 
new and whether it is material are governed by the tests set 
forth in 38 C.F.R. § 3.156(a), "new" evidence "means 
evidence not previously submitted to agency decision makers . 
. . which is neither cumulative nor redundant"; "material" 
evidence is new evidence "which bears directly and 
substantially upon the specific matter under consideration" 
and "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim").  38 U.S.C.A. § 5108; Fossie v. West, 12 Vet. App. 1 
(1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc), United States 
Court of Appeals for Veterans Claims (hereinafter referred to 
as the Court) held that the two-step process set out in Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991), for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a), i.e., the new evidence bears directly and 
substantially on the specific matter, and is so significant 
that it must be considered to fairly decide the merits of the 
claim; second, if new and material evidence has been 
presented, immediately upon reopening the Board must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Board may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.  See Elkins v. West, 12 Vet. App. 209; 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); Justus v. 
Principi, 3 Vet. App. 510 (1992).

When determining whether the claim should be reopened, the 
credibility of evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513.  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Organic heart disease may be presumed to have been incurred 
service if it is manifested to a degree of 10 percent within 
one year following the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

For a former POW of not less than 30 days, service connection 
can be established by presumption for diseases listed at 38 
C.F.R. § 3.309(c) that have become manifest to a degree of 10 
percent or more at any time after discharge or release from 
active service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 
38 C.F.R. § 3.309(c).  Such diseases include beriberi and 
beriberi heart disease.  Beriberi heart disease includes 
ischemic heart disease in a former prisoner of war who 
experienced localized edema during captivity.  Id.  

The death of a veteran will be considered as having been due 
to a service connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III. Analysis

The April 1989 rating decision became final because the 
appellant did not file a timely notice of disagreement.  The 
appellant was notified of the rating decision on April 14, 
1989, and she did not file a notice of disagreement with the 
RO by April 14, 1990.  

Whether new and material evidence has been submitted.

The appellant has presented new evidence that was not in the 
record at the time of the April 1989 rating decision:  (1) 
the appellant's January 1998 affidavit and lay statements 
since April 1989; (2) the January 1998 affidavit from A.A. 
and R.P.; (3) the January 1998 affidavit from A.F. and V.G.; 
and (4) the RO's May 1999 field investigation report, which 
was conducted in March 1999.  This evidence is not cumulative 
or duplicative of evidence previously reviewed because the 
record prior to 1989 did not contain an investigation report 
of affiants who purported to witness swelling of the 
veteran's extremities in the POW camp, after service, or just 
prior to his death.  Additionally, the new evidence is 
material because it helps to explain the cause of the 
veteran's death.  The RO's April 1989 determination, 
therefore, must be reopened because the appellant has 
submitted new and material evidence that, in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
service connection claim.  38 C.F.R. § 3.156(a).


Entitlement to service connection for cause of the veteran's 
death.

The claim for service connection for cause of the veteran's 
death is well grounded because the new and material evidence 
linked the cause of the veteran's death to his POW 
experience.  The veteran was a POW for at least 30 days.  The 
certificate of death stated that he died in November 1988 
from cardiac arrest and acute myocardial infarction, the 
January 1998 affidavits from A.A. and R.P. averred that they 
witnessed the veteran's localized edema and swollen 
extremities secondary to beriberi in the POW camp, and in 
April 1954, the veteran reported chest pains since 1946.  The 
claim is well grounded because a former POW could plausibly 
have developed ischemic heart disease if he had beriberi in 
captivity, manifested by localized edema and swelling of 
extremities.

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The record shows that the RO obtained service 
medical records and medical records from most of the 
identified private physicians.  During his lifetime, the 
veteran received several VA examinations.  The appellant 
filed numerous statements with the RO, and she declined the 
opportunity for a hearing.  The February 1997 authorization 
and consent to release medical information stated that Drs. 
R.B. and A.M. treated the veteran for heart disease before he 
died.  In April 1997 and December 1998, the RO attempted to 
obtain those medical records.  However, no response was 
received.  The RO also asked the appellant to furnish those 
reports.  Again, no reply was forthcoming.  In this regard, 
the Board notes that the duty to assist is not a one-way 
street because, if the appellant wishes help, she cannot 
passively wait for it.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  Since the appellant was informed of the evidence 
needed to substantiate her claim and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the Board finds that the 
VA has fulfilled its duty to assist under 38 U.S.C.A. 
§ 5107(a).  The appeal will be adjudicated on the evidence of 
record.  

In this case, service connection has not been established on 
a direct basis because the veteran's myocardial infarction 
did not have its onset during active military service or 
manifest to a degree of at least 10 percent within one year 
following discharge from service.  The service medical 
records are devoid of any adverse findings associated with 
the veteran's heart and the post-service medical evidence 
shows that his heart disorder manifested many years after 
service.  In fact, the veteran's myocardial infarction was 
initially recorded on his certificate of death.  In addition 
to the foregoing, there is absolutely no medical evidence of 
record demonstrating that the veteran's service-connected 
residuals of a shell fragment wound and surgery of the right 
forearm with muscle damage, residuals of a fracture of the 
first metacarpal of the left hand with limitation of motion 
and traumatic arthritis, or residuals of a scar and shell 
fragment wound of the right forehead caused or substantially 
and materially contributed to cause the veteran's demise.  
Accordingly, service connection for the cause of the 
veteran's death on a direct basis is not warranted.

Regarding service connection on a presumptive basis, although 
some of the evidence supports service connection on a 
presumptive basis under 38 C.F.R. § 3.309(c), the probative 
and persuasive evidence overall fails to show that 
entitlement to service connection in this respect is 
warranted.  In this case, the Board acknowledges that the 
appellant and affiants A.F. and V.G. stated that they 
witnessed the veteran's swollen body parts a few months 
before his death, and affiants A.A. and R.P. stated that they 
witnessed the veteran's localized edema and swollen 
extremities in captivity.  Dr. D. also noted recurrent bouts 
of chest pain in 1973, 1975, and 1979, and the appellant 
alleged that the veteran told her that he had beriberi, 
localized edema, and swollen extremities in captivity.  

Nonetheless, a probative and persuasive evidence is against 
service connection for the cause of the veteran's death.  In 
spite of the aforementioned positive evidence, the record 
also shows that affiant V.G., the veteran's son-in-law, 
admitted to the March 1999 investigator that no parts of the 
veteran's body were swollen shortly before or at the time of 
death.  Affiant A.A., the veteran's friend, admitted to the 
March 1999 investigator that he had never met the veteran 
until after service, and the appellant was too young to have 
personally witnessed any edema or swollen extremities when 
the veteran was discharged from service.  In addition, Drs. 
A. and D. documented that the swelling in the veteran's right 
wrist, right knee, and left thumb were due to past fractures, 
shrapnel wounds, and rheumatic arthritis.  The appellant also 
admitted that the veteran said that the only diseases that he 
had in the concentration camp were dysentery and a skin 
disease.  Additionally, the medical evidence shows that the 
veteran's cardiovascular system was normal at discharge in 
January 1946 and still normal 16 years later at the January 
1960 civil service physical examination.  Six sets of chest 
x-rays from 1945 to 1961 all showed an essentially normal 
chest.  The medical evidence first showed a diagnosis of 
heart disease on the November 1988 death certificate, over 40 
years after service.  Although the veteran complained of 
chest pains to Dr. D. in the 1970s, the complaints occurred 
over 20 years after separation from service.  In any event, 
pain without a diagnosed or identifiable underlying condition 
does not in and of itself constitute a disability for which 
service connection can be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  

Finally, the Board notes that even though the appellant and 
the affiants alleged that beriberi, localized edema, and 
swollen extremities in the POW camp caused the veteran's 
death, those statements are of little probative value to 
establish service connection.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Thus, even if the appellant and affiants had witnessed 
swelling of the veteran's body parts, they are not competent 
to relate the cause of the veteran's death to his POW 
experience.  

After carefully considering all of the evidence of record and 
analyzing its weight and credibility, the Board finds that 
the probative and persuasive evidence of record is against 
the appellant's claim and not in equipoise.  Entitlement to 
service connection, either a direct or presumptive basis, for 
the cause of the veteran's death has not been established.  
The appeal is denied.  38 U.S.C.A. §§ 1110, 1310, 5107(b); 
38 C.F.R. §§ 3.303, 3.309(c), 3.312.


ORDER

New and material evidence having been submitted, the claim is 
reopened, and the appeal is granted to this extent.

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.

Entitlement to service connection for cause of the veteran's 
death is denied.  



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

